2.	Applicant’s election of the invention of Group IV, claims 75-77, in the reply filed on October 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 56-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2020.
3.	The first listed amendment in the specification amendments filed January 25, 2021 has not been entered because the amendment instruction does not unambiguously identify the location of the specification paragraph to be replaced, as required by 37 CFR 1.121(b)(1)(i).  Note that the specification does not does not include a paragraph immediately above the title.  To the extent that this paragraph was intended to amend the Abstract, an amended Abstract needs to be submitted as a separate sheet, not including other parts of the application or other material, as required by 37 CFR 172(b).
4.	The abstract of the disclosure is objected to because more detail related to the currently elected invention is required.  Exemplary self-assembling polypeptides should also be recited.  Correction is required.  See MPEP § 608.01(b).
	An amendment to the Abstract was not included with the response filed January 25, 2021.
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See, e.g., page 12, line 1.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites 
	The specification amendments filed January 25, 2021 did not address this occurrence of an embedded hyperlink.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,478,520 as evidenced by Hayashi et al (U.S. Patent Application Publication 2010/0222553) and Roth et al (U.S. Patent Application Publication 2004/0210956).  Although the claims at issue are not identical, they are not 
While the instant application was filed as a divisional of parent application 14/422,170, which issued as the ‘520 patent applied above, 35 U.S.C. 121 does not prohibit the non-statutory double patenting rejection set forth above.  The restriction requirement mailed September 1, 2016 during prosecution of the parent application ‘170 did not restrict between the claims drawn to an implant coated with a self-assembling polypeptide and methods for performing the coating; and claims analogous to those present in the instant application, i.e. claims drawn to a method for reducing or preventing capsular fibrosis and/or for coating an implant with a self-assembling polypeptide.
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 75-78 are rejected under 35 U.S.C. 102(b) as being anticipated by Altman et al (U.S. Patent Application Publication 2011/0014263).  Altman et al teach a breast implant covered with a silk fibroin-containing hydrogel prior to implantation.  The silk fibroin can be obtained from spiders.  The device to be coasted can be soaked in a silk solution, and then exposed to an accelerant through a dipping process in order to yield a uniform layer of silk gel coating the device.  See, e.g., paragraphs [0003], [0056], [0188], [0189], and [0211]; and claims 18 and 20.  Because the spider fibroin taught by Altman et al is the same type of polypeptide recited in instant claim 77, inherently the spider fibroin taught by Altman et al will be self-assembling to the same extent claimed by Inventors.  Because the same implant is being coated with the same self-assembling polypeptide, inherently coating the breast implants as taught by Altman et al will reduce or prevent capsular fibrosis to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the coating method of Altman et al and the instant claimed method to shift the burden to Inventors to provide evidence that the instant claimed method is unobviously different than the coating method of Altman et al.  Note that the prior art need not recognize the results described by Inventors in order to anticipate the claimed invention on the basis of inherency.  See MPEP 2112(II).
9.	Claims 75-78 are rejected under 35 U.S.C. 102(b) as being anticipated by Altman et al (U.S. Patent Application Publication 2011/0014263) as applied against claims 75-78 above, and further as evidenced by Macdonald et al (U.S. Patent Application Publication 2012/0245561).  Altman et al teach a breast implant covered with a silk fibroin-containing hydrogel prior to implantation, but do not describe the silk fibroin as being self-assembling.  Macdonald et al teach that silk fibroin is a self-assembling protein polymer.  See, e.g., paragraph [0319].  Accordingly, Macdonald et al is evidence that the silk fibroin taught by Altman et al is self-assembling, and therefore Macdonald et al is evidence that Altman et al meet the claim requirement for a self-assembling polypeptide.
10.	Claims 75-79 are rejected under 35 U.S.C. 103(a) as being obvious over Altman et al (U.S. Patent Application Publication 2011/0014263).  Application of Altman et al is the same as in the above rejection of claims 75-78.  Altman et al do not teach a thickness for their uniform coatings of silk gel.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal thicknesses for the uniform coatings of silk gel taught by Altman et al, because coating thickness is an art-recognized result-effective variable which is routinely determined and optimized in the coating arts.
11.	Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.
	All claims are rejected based upon Altman et al (U.S. Patent Application Publication 2011/0014263) as the primary reference.  Altman et al teach uniformly coating their devices with silk fibroin.  See paragraph [0211].  Applicant has not provided any evidence of unexpected results due to applying a uniform coating as opposed to a non-uniform coating. 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 18, 2021